Citation Nr: 0612158	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected left and right 
shin splints with a history of tibial stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from September 1987 
to January 1988 and from January 1989 to September 1996.  He 
also served in the Army National Guard until September 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

This case was previously before the Board in August 2004, 
with several claims at issue, all of which the Board remanded 
to the RO for further development and consideration.  This 
additional development occurred via the Appeals Management 
Center (AMC) in Washington, DC.  And in a November 2005 
decision, on remand, the AMC granted all of the claims except 
for the one concerning the low back.  So this is the only 
remaining claim before the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran's low back disorder is causally or 
etiologically related to his service in the military, 
including to his already service-connected left and right 
shin splints with a history of tibial stress fractures.




CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during service and is not proximately due to or 
the result of his service-connected left and right shin 
splints with a history of tibial stress fractures.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  



In this particular case at hand, the veteran was sent VCAA 
letters in June 2001 and August 2004.  The letters explained 
the type of evidence required to substantiate his claim for 
service connection, as well as indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  Despite the 
inadequate notice provided him regarding a disability rating 
and an effective date if service connection for his low back 
disorder was to be awarded, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against his claim, so any 
questions regarding the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

The Board also realizes there was no specific mention, per 
se, in the VCAA letters of the "fourth element" discussed 
in Pelegrini II, but the letters nonetheless explained that 
the veteran should identify and/or submit any supporting 
evidence.  The content of the June 2001 and August 2004 VCAA 
notices therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).



Note, as well, that the veteran initially was provided VCAA 
notice in June 2001, so prior to the RO's initial 
adjudication of his claim for service connection in 
March 2002.  Consequently, this complied with the Pelegrini 
II requirement that VCAA notice, to the extent possible, 
precede the RO's initial adjudication.  And even since his 
more recent VCAA letter in August 2004, he has not indicated 
that he has any additional relevant evidence to submit or 
that needs to be obtained.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as arthritis 
are chronic, per se, and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's complete service medical records (SMRs) are not 
currently on file, despite attempts by the RO to obtain this 
evidence.  According to correspondence between the RO and the 
Records Management Center (RMC), as well as between the RO 
and the Connecticut National Guard Adjutant General's office, 
repeated attempts to locate the relevant service medical 
records have proven futile, and no additional records were 
found or are to be had.  The veteran was informed in the 
statement of the case (SOC), at page 9, that "[i]t is 
concluded that any further attempts would be futile" and the 
RO noted he had been advised of the VA's inability to obtain 
his SMRs in the March 2002 rating action that he appealed.  
When, as here, at least a portion of the service medical 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

A November 1999 clinical record from the Glasgow Family 
Practice indicates the veteran was seen for complaints of low 
back pain on the right side that radiated into his leg down 
to his knee.  It was noted he had experienced the pain the 
previous day.  He denied any prior history of back problems, 
trauma or surgery.  The diagnosis was low back strain.

The veteran was afforded a VA examination in connection with 
his claim in September 2005.  According to that report, the 
VA examiner reviewed the aforementioned private medical 
record and noted the veteran's service medical records were 
unavailable.  The veteran related that he felt that the way 
he walked caused back pain and strain.  He complained of 
episodes of back pain every 6 months, since 1998.  He stated 
that the more leg pain he had, the more back pain/strain he 
had, but he also indicated that his back pain was 
precipitated by sneezing, lifting more than 25 pounds, 
overexertion, and walking - especially uphill.  Following a 
physical examination and x-ray of the lumbosacral spine, the 
diagnosis was mild degenerative disc disease of L5-S1.  The 
VA examiner indicated it was less likely than not the 
veteran's current low back disorder was proximately due to or 
the result of shin fractures he sustained in service 
(which since have been service connected).  In discussing the 
rationale of this opinion, the VA examiner pointed out the 
veteran had radiological evidence of degenerative changes in 
his low back, but that his back complaints did not begin 
until 2 years after his service concluded (so beyond the one-
year presumptive period for the initial manifestation of 
arthritis, i.e., degenerative joint disease, 
following service to a compensable degree).

Service connection is not warranted for a low back disorder.  
Although the veteran no doubt sincerely believes his current 
back disorder is attributable to his service, including by 
way of his just relatively recently service-connected shin 
splints, there simply is no persuasive medical nexus evidence 
of record indicating or otherwise suggesting hi low back 
disorder was incurred during or as a result of his 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  


There is no objective medical evidence of continuity of 
symptomatology in the year immediately following his 
discharge from service and, as already alluded to, 
the initial diagnosis of degenerative disc disease of his 
back at the conclusion of the September 2005 VA examination 
was beyond the one-year presumptive period following service 
- aside from the fact the degenerative disc disease is not 
the same thing as degenerative joint disease, i.e., 
arthritis, which is actually the condition covered by the 
presumption.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran, indeed by his own admission, did not experience 
any problems with his back until 1998, approximately 2 years 
after his service in the military ended.  Likewise, the 
medical evidence of record shows he was not treated for 
complaints related to his low back until 1999, over 3 years 
after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  See also 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  

More importantly, the September 2005 VA examiner ultimately 
determined there is no relationship between the veteran's 
current back complaints and his military service, including 
his service-connected left and right shin splints with a 
history of tibial stress fractures.  The VA examiner making 
this conclusion not only considered the veteran's assertions 
and history, but also undertook a comprehensive clinical 
evaluation of him and reviewed the relevant evidence in the 
claims file.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).



As already acknowledged, when, as here, a veteran's service 
medical records are unavailable through no fault of his, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But this does not 
lower the threshold for an allowance of a claim, for example, 
where the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  That is to say, 
this does not obviate the need for probative medical nexus 
evidence causally relating the current disability at issue to 
service.  There remains no such evidence in this case.

So the only evidence suggesting the veteran's low back 
disorder is in any way related to his service in the military 
comes from him personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.




ORDER

The claim for service connection for a low back disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


